Citation Nr: 0925054	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical and thoracic 
(dorsal) spine disorder, residuals of a fracture at D-1, C-5, 
and C-3 with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

As support for his claim, the Veteran testified at a 
videoconference hearing in April 2008 before the undersigned 
Veterans Law Judge of the Board.

The Board subsequently remanded this case to the RO in August 
2008, via the Appeals Management Center (AMC), for further 
development and consideration.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The evidence shows it is at least as likely as not the 
Veteran's cervical and thoracic spine disorder is a residual 
of an injury sustained during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
cervical and thoracic spine disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, or legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

As an initial matter, information received from the National 
Personnel Records Center (NPRC), a military records 
repository, suggests that most of the Veteran's service 
treatment records are presumed to have been destroyed in a 
fire there in 1973.  When a Veteran's records have been 
destroyed, VA has an obligation to search for alternative 
records that might support the Veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  VA also has a heightened 
duty to consider the applicability of the benefit-of-the-
doubt rule...and to explain the reasons and bases for its 
decision....  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But missing service treatment records, while indeed 
unfortunate, does not obviate the need for the Veteran to 
have medical nexus evidence supporting his claim, 
to etiologically link his currently alleged condition to his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
See, too, Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).  That is to say, 
there is no reverse presumption for granting the claim.  
No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  The requirements for granting 
claims are not lowered, rather the Board's obligation to 
discuss the reasons and bases for its decision heightened.

Turning now to the facts of this case, in a letter dated in 
August 2005 the RO advised the Veteran of the unavailability 
of his service treatment records.  He was asked to submit any 
copies of military service treatment records that he might 
have in his personal possession.  He has not submitted any 
additional service treatment records.  The RO exhausted all 
efforts to obtain these records.  Since, however, the Board 
is granting the claim, regardless, the ultimate significance 
of these records is all but eliminated.

The Veteran testified before the Board in April 2008 that he 
was involved in an automobile accident during service, in 
April 1953, while coming home after completing an eight-week 
training cycle.  He asserted that he was transported to 
Ft. McPherson Army Hospital in Atlanta, Georgia, where he was 
hospitalized for 90 days before returning to duty.  He 
reported that he received an x-ray and was placed in neck 
traction for about 30 days.  He stated that he was diagnosed 
with three fractured vertebrae in his cervical spine as well 
as a badly bruised shoulder.  He also reported that he had 
experienced neck pain ever since that accident.  
He additionally submitted lay statements dated in March 2006 
and January 2009 from his brother and friends attesting that 
he was involved in that accident and hospitalized for his 
neck injuries.

The Veteran's lay hearing testimony and these supporting 
statements are competent evidence that he was involved in the 
automobile accident during service as he is alleging, and 
that he was treated for neck injuries in the aftermath, 
especially absent any evidence to the contrary and since, as 
mentioned, his service treatment records are unavailable to 
document his purported complaints and treatment.  See, e.g., 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Veteran's post-service VA medical records dated from June 
2004 to May 2006 show he received intermittent treatment for 
degenerative changes in his thoracic spine and moderate-to-
severe degenerative disc disease and spondylosis of his 
cervical spine.  

In an October 2007 letter, the Veteran's VA physician stated 
that she had treated him since August 2001 for a fracture in 
the neck and pain in the shoulders, low back, and knees.  She 
reported that his chronic neck pain and arthritis had its 
onset during the April 1953 automobile accident.  She opined 
that it was at least as likely as not that his current 
cervical spine disability was the result of that automobile 
accident in service.  She based her opinion on the results of 
x-rays and CT scans of his cervical spine.  

On VA examination in October 2008, following the Board's 
remand of this case, the Veteran reiterated that he had 
fractured his cervical vertebrae in April 1953 during service 
in a motor vehicle accident.  He reported that he spent 90 
days in traction.  He currently complained of constant vague 
pain in his neck with no incapacitating episodes or flare-
ups.  He reported experiencing stiffness and right upper 
extremity numbness.  He stated that he wore a collar after 
the motor vehicle accident but denied ever having any neck 
surgery.  Examination revealed no tenderness to palpation of 
the neck or muscle spasms.  His head was in normal position 
and his posture normal.  He had antalgic gait.  Range of 
motion testing revealed 45 degrees of forward flexion, 23 
degrees of backward extension, 18 degrees left lateral 
flexion, 15 degrees right lateral flexion, 40 degrees of 
left rotation, and 44 degrees of right rotation.  There was 
pain on lateral flexion and extension, but not consequent 
additional disability of the type contemplated in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 38 
C.F.R. §§ 4.40, 4.45, and 4.59.

Other objective clinical findings indicated the Veteran had 
guarding on range of motion, but there were no fixed 
deformities or postural abnormalities.  
Neurological examination was normal, and deep tendon reflexes 
were symmetrical.  X-rays of his cervical spine indicated 
degenerative disc disease.  The examiner reviewed the entire 
claims file for the pertinent medical and other history and 
stated that he could not determine whether the Veteran's 
cervical spine disability was related to his military service 
(the motor vehicle accident in particular) without resorting 
to mere speculation.  He made this concession because of what 
he perceived to have been a lack of evidence of a neck injury 
in service and on the significant amount of years between the 
initial alleged injury and current treatment.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
October 2008 VA examiner finding insufficient evidence to 
render an opinion as to the etiology of the Veteran's current 
cervical spine disability.  While the examiner reviewed the 
Veteran's claims file for the pertinent medical and other 
history, the examiner ultimately based his opinion on the 
misperceived lack of evidence in the service treatment 
records of an in-service neck injury (including especially in 
the motor vehicle accident in question) and on the lack of 
medical evidence of continuity of symptomatology following 
that purported injury in service.  But the VA examiner was 
required to consider lay statements regarding in-service 
occurrence of this purported injury because the Veteran and 
the friends and family that had submitted statements of his 
behalf, even as layman, were and are competent to proclaim he 
injured his cervical and thoracic spine during service in the 
manner alleged.  This type event and resulting injury is 
capable of lay observation.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on Veteran's report of in-service injury and 
relied on lack of evidence in service treatment records to 
provide negative opinion).  The Veteran and the friends and 
family that submitted statements on his behalf are competent 
to give evidence about what he experienced, such as neck pain 
or when he was involved in an automobile accident.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).



In this case, the Veteran and his friends and family are 
competent to report the occurrence of an in-service injury 
and have provided credible testimony regarding the in-service 
injury to his cervical spine, especially absent any evidence 
to the contrary and given the fact that at least a portion of 
his service treatment records are unavailable, through no 
fault of his, to document such an injury and resulting 
treatment.  He is also competent to attest to the continuity 
of symptoms of neck pain since his discharge from service and 
has also provided credible testimony regarding the continuity 
of symptomatology.  Furthermore, the October 2008 VA examiner 
stated that he would have to resort to mere speculation to 
resolve the issue of the etiology of the Veteran's cervical 
spine disability.  Because the VA examiner admittedly was 
unable to provide any opinion on the etiology of the 
Veteran's cervical spine disability with any degree of 
certainty, for all intents and purposes this amounts to 
"nonevidence," neither for nor against the Veteran's claim 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from 
pure speculation or remote possibility).  And just as these 
type noncommittal, inconclusive opinions may not be employed 
as suggestive of a link between the currently claimed 
disability and the Veteran's military service, so too may 
these type opinions not be used to discount this possible 
correlation either.  Cf. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993).

In comparison, the Board places greater weight on the October 
2007 VA opinion finding a positive nexus between the 
Veteran's cervical spine disability and his period of active 
military service.  In rendering her favorable opinion, 
this commenting VA physician indicated she had based her 
opinion on the Veteran's credible statements regarding the 
in-service occurrence of his neck injury and on the x-rays 
and CT scan of his cervical spine showing likely post-
traumatic degenerative disc disease.  Her medical opinion is 
probative and persuasive because she had treated him for 
several years - since 2001, so well aware of his medical and 
other circumstance, although there is no "treating physician 
rule" requiring the Board to in turn give deference to her 
opinion for this reason, and this reason alone.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 
169 (1993).  Combine this, however, with the fact that she 
also based her opinion on the credible in-service evidence of 
a neck injury as well as objective, radiographic clinical 
evidence of the Veteran's cervical spine condition.  In other 
words, her opinion had the proper factual foundation and 
predicate in the record.  See, e.g., Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There also 
has recently been a line of precedent cases indicating review 
of the claims file is not determinative of the probative 
value of a medical nexus opinion, even where, instead, the 
commenting doctor merely relied on the Veteran's self-
reported history, unless it is shown that self-reported 
history is not credible or that review of the claims file 
would have revealed facts or circumstances that perhaps would 
have changed the outcome of the opinion had these additional 
facts and circumstances been known.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008); Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); and Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  As explained, there is no inherent 
reason to call into question the credibility of the Veteran 
or the friends and family that submitted statements of his 
behalf.  So the VA physician's admitted reliance on the 
Veteran's self-reported history is not reason to discount the 
probative value of her favorable medical nexus opinion.

Certainly then, resolving all reasonable doubt in the 
Veteran's favor, the Board concludes that his cervical spine 
disability is attributable to injury sustained during his 
military service.  Therefore, service connection is granted 
for his cervical spine disability.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The requested benefit is 
being granted, regardless.


ORDER

Service connection for a cervical spine disability is 
granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


